DETAILED ACTION

Acknowledgments

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the amendment and response filed on 10/14/2022.
Claims 6 and 25 have been amended.
Claims 6-28 are currently pending and have been examined.




















Response to Arguments

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

Claim Interpretation
After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.
Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Arguments and Assertions by the Applicant
Applicant’s arguments received 10/14/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  

With regard to claims 8, 11, 15-18, the common knowledge declared to be well-known in the art is hereby taken to be admitted prior art because the Applicant either failed to traverse the Examiner’s assertion of OFFICIAL NOTICE or failed to traverse the Examiner’s assertion of OFFICIAL NOTICE adequately.  See MPEP §2144.03.  To adequately traverse the examiner’s assertion of OFFICIAL NOTICE, the Applicant  must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of OFFICIAL NOTICE would be inadequate.  Support for the Applicant’s assertion of should be included.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 7, 9, 10, 13, 14, and 20-25, 27, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyd (USPGP 2009/0101706 A1) hereinafter BOYD, in view of Ramer et al. (USPGP 2011/0258049 A1), hereinafter RAMER, and further in view of Yopp et al. (USPGP 2013/0218677 A1), hereinafter YOPP.

Claims 6 and 25:
BOYD as shown below discloses the following limitations:
presenting a series advertisements on a digital screen of a first digital out-of-home media device at the location of the first digital out-of-home media device, wherein the advertisements are directed to targeted consumers, (see at least paragraphs 0025, 0030-0035, 0043-0049, 0054-0068)
communicating electronically with a smartphone-based application on a smartphone belonging to each of a plurality of consumers, (see at least paragraphs 0025, 0035-0041, 0049)
associating a digitally stored reference number with each of the plurality of customers through their smartphone applications, (see at least paragraphs 0038-0039, 0041, 0048, 0055-0056)
BOYD does not specifically disclose electronically recording and tracking a number of the targeted consumers that were geographically able to see a subscribing marketing entity's advertisements presented in the step of presenting.  However, RAMER, in at least paragraphs 0182, 1730, and Figures 40B, 56 as well as associated and related text does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BOYD with the technique of RAMER because, “Online advertising driven by Web-based search engines has proven to be one of the most significant uses of computer networks such as the Internet. However, Internet-based advertising techniques are currently unable to optimally target and deliver content, such as advertisements, for a mobile communication facility because these techniques are specifically designed for the Internet and not mobile uses, and fail to take advantage of unique data assets derived from telecommunications and fixed mobile convergence networks. Therefore, a need exists for a monetization platform associated with telecommunications networks and fixed mobile convergence applications that is enabled to select and target advertising content that is available from across a plurality of advertising inventories.” (RAMER: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of BOYD/RAMER does not specifically disclose wherein the smartphones belonging to the consumers are different from the first digital out-of-home media device.  YOPP, however, in at least paragraph 0009 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BOYD/RAMER with the technique of YOPP because, “Online advertising driven by Web-based search engines has proven to be one of the most significant uses of computer networks such as the Internet. However, Internet-based advertising techniques are currently unable to optimally target and deliver content, such as advertisements, for a mobile communication facility because these techniques are specifically designed for the Internet and not mobile uses, and fail to take advantage of unique data assets derived from telecommunications and fixed mobile convergence networks. Therefore, a need exists for a monetization platform associated with telecommunications networks and fixed mobile convergence applications that is enabled to select and target advertising content that is available from across a plurality of advertising inventories.” (RAMER: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 7:
The combination of BOYD/RAMER/YOPP discloses the limitations as shown in the rejections above.  BOYD further discloses the step of recording and tracking is performed for billing purposes. See at least paragraph 0039.

Claim 9:
The combination of BOYD/RAMER/YOPP discloses the limitations as shown in the rejections above.  BOYD further discloses the first digital out-of-home media device includes digital signage. See at least paragraph 0064.

Claim 10:
The combination of BOYD/RAMER/YOPP discloses the limitations as shown in the rejections above.  BOYD further discloses the first digital out-of-home media device includes digital Taxi TV. See at least paragraph 0068.

Claim 13:
The combination of BOYD/RAMER/YOPP discloses the limitations as shown in the rejections above.  BOYD further discloses the step of communicating with a smartphone-based application takes place wirelessly. See at least paragraph abstract.

Claim 14:
The combination of BOYD/RAMER/YOPP discloses the limitations as shown in the rejections above.  BOYD further discloses the reference number is made up of characters in a predetermined order which reflect the web-browsing of the user. See at least paragraphs 0038-0039, 0041, 0048, 0055-0056.

Claim 20:
The combination of BOYD/RAMER/YOPP discloses the limitations as shown in the rejections above.  BOYD further discloses the step of associating a reference number associates a genotype reference number that is based on both online browsing and retail purchasing habits as the reference number. See at least paragraphs 0038-0039, 0041, 0048, 0055-0056.

Claim 21:
The combination of BOYD/RAMER/YOPP discloses the limitations as shown in the rejections above.  BOYD further discloses the step of associating a reference number associates an identification number as the reference number. See at least paragraph 0039.

Claim 22:
The combination of BOYD/RAMER/YOPP discloses the limitations as shown in the rejections above.  BOYD further discloses the method further comprises deleting all history of previous reference numbers. See at least paragraph 0079.

Claim 23:
The combination of BOYD/RAMER/YOPP discloses the limitations as shown in the rejections above.  RAMER further discloses intermittently receiving and storing advertisements by the first digital out-of-home media device from a server via a common carrier network. See at least paragraphs 0004-0005. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BOYD with the technique of RAMER because, “Online advertising driven by Web-based search engines has proven to be one of the most significant uses of computer networks such as the Internet. However, Internet-based advertising techniques are currently unable to optimally target and deliver content, such as advertisements, for a mobile communication facility because these techniques are specifically designed for the Internet and not mobile uses, and fail to take advantage of unique data assets derived from telecommunications and fixed mobile convergence networks. Therefore, a need exists for a monetization platform associated with telecommunications networks and fixed mobile convergence applications that is enabled to select and target advertising content that is available from across a plurality of advertising inventories.” (RAMER: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 24:
The combination of BOYD/RAMER/YOPP discloses the limitations as shown in the rejections above.  BOYD further discloses resolving conflicts based on a plurality of characters corresponding to the web user's online habits within the reference number, by accounting for importance of the individual characters within the reference number and according priority to advertisers based upon payment for featured presentation. See at least paragraphs 0044, 0048-0049, 0051-0053.






Claims 27 and 28:
The combination of BOYD/RAMER/YOPP discloses the limitations as shown in the rejections above.  RAMER further discloses:
the smartphone-based application reports that a consumer is in the viewing area on its own schedule.
the smartphone-based application reports that a consumer is in the viewing area independent of user input.
See at least paragraphs 1648. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BOYD with the technique of RAMER because, “Online advertising driven by Web-based search engines has proven to be one of the most significant uses of computer networks such as the Internet. However, Internet-based advertising techniques are currently unable to optimally target and deliver content, such as advertisements, for a mobile communication facility because these techniques are specifically designed for the Internet and not mobile uses, and fail to take advantage of unique data assets derived from telecommunications and fixed mobile convergence networks. Therefore, a need exists for a monetization platform associated with telecommunications networks and fixed mobile convergence applications that is enabled to select and target advertising content that is available from across a plurality of advertising inventories.” (RAMER: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).




Claims 12, 19, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BOYD/RAMER/YOPP, and further in view of Martin et al. (US 6,795,707,B2), hereinafter MARTIN.

Claim 19:
The combination of BOYD/RAMER/YOPP discloses the limitations as shown in the rejections above.  MARTIN further discloses continuously refreshing and refining the reference number based on information received about the web user's continuously changing history of web activity.  See at least column 19, lines 4-29.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BOYD/RAMER/YOPP with the technique of MARTIN because, “Advantageously, the distributed information system provides consumers with substantially real-time information at the point of sale, ensuring that a consumer's requirements or preferences are correlated with the services and/or products being acquired..” (MARTIN: column 1, line 65 to column 2, line 2).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 12 and 26:
The combination of BOYD/RAMER/YOPP discloses the limitations as shown in the rejections above.  BOYD/RAMER/YOPP does not specifically disclose:
the step of associating a profile maintains the anonymity of the consumer.  
the step of associating a reference number associates an anonymous identification number as the reference number.
MARTIN further discloses See at least Figure 15 as well as associated and related text.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BOYD/RAMER/YOPP with the anonymizing technique of MARTIN because, “Advantageously, the distributed information system provides consumers with substantially real-time information at the point of sale, ensuring that a consumer's requirements or preferences are correlated with the services and/or products being acquired..” (MARTIN: column 1, line 65 to column 2, line 2).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  In this case, it is shown that replacing any series of alpha-numeric characters in a string with an anonymized alpha-numeric string is known in the art.  The actual name or identifying string is easily replaced with unidentifiable characters.

















Claims 8, 11, 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over BOYD/RAMER/YOPP and further in view of Examiner’s OFFICIAL NOTICE.

Claim 8:
The combination of BOYD/RAMER/YOPP discloses the limitations as shown in the rejections above.  BOYD/RAMER/YOPP does not specifically disclose offering market analytics and research to the subscribing marketing entities.  However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the ecommerce arts to track and provide marketing data.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BOYD/RAMER with the technique of recording and tracking analytics because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  

Claim 11:
The combination of BOYD/RAMER/YOPP discloses the limitations as shown in the rejections above.  BOYD/RAMER/YOPP does not specifically disclose a ping is received to determine that a consumer is in the viewing area.  However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the electronic communication arts to utilize beacon technology.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BOYD/RAMER/YOPP with the technique of pinging because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  

Claims 15-18:
The combination of BOYD/RAMER/YOPP discloses the limitations as shown in the rejections above.  BOYD/RAMER/YOPP does not specifically disclose:
collecting and analyzing consumer data for the plurality of consumers.
collecting and analyzing consumer web browsing data for the plurality of consumers.
collecting and analyzing consumer purchasing data for the plurality of consumers.
collecting and analyzing consumer retail data for the plurality of consumers.
However, the Examiner takes OFFICIAL NOTICE that it is old and well known in the ecommerce arts to record and examine analytics.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BOYD/RAMER/YOPP with the technique of data analytics because there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  









CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Further limited by keyword and text searching in PE2E Search Tool
Reviewed IDS in PE2E Search Tool
Inventor and Assignee name search in PE2E Search Tool
Forward/Backward search in PE2E Search Tool
PE2E Search Tool, GOOGLE, GOOGLE PATENTS, BING, DUCKDUCKGO, GOOGLE SCHOLAR, IP.COM, DIALOG
billboard sign display digital electronic advertisement target smartphone mobile device location geolocation track
Non Patent Literature:
King, Nancy J. “Profiling the Mobile Customer – Privacy Concerns When Behavioural Advertisers Target Mobile Phones – Part I.”  (September 2010).  Retrieved online 02/01/2021.  
https://ir.library.oregonstate.edu/downloads/vh53ww39w
Lawson, Stephen. “Ten Ways Your Smartphone Knows Where You Are.” (06 April 2012). Retrieved online 05/12/2018.
https://www.pcworld.com/article/253354/ten_ways_your_smartphone_knows_where_you_are.html.
GOOGLE ADS HELP.  “Location Targeting.”  (April 14, 2009).  Retrieved online 04/13/2022.  https://support.google.com/google-ads/answer/6317?hl=en









Foreign Art:
BALUJA et al. (JP 2011/065658 A).  “To provide a call function to generate and/or provide a local on-line advertisement. The method generates a sets of local (for example, on-line) advertisements (a) by acquiring a set of information pieces about a store and a facility (for example, local) including respectively enterprise address information and/or phone numbers, (b) by determining an address, using at least part of the enterprise address information and at least part of the phone numbers, as to each of the set, and (c) by generating an advertisement including target specifying information for specifying an advertisement provision target in a query related to the determined address, as to each of the set, The method can receive the query including information about an address of a client device, and can determine the at least one advertisement including the target specifying information for specifying the target in an address position of the client device out of the generated advertisements.”
GUAN et al. (WO 2007/104237 A1). “The present invention comprises a method for spreading advertisement via a mobile phone and mobile phone thereof.  Setting a displaying advertisement module in the mobile phone; storing the advertisement data to play in the local-storage of the mobile phone, after receiving an incoming call signal or a short message by the mobile phone, generating informing message according to the incoming call number or the short message information; intercepting and capturing the informing message by the advertisement displaying module; extracting need information and advertisement information from it, playing the advertisement during ringing or displaying the short message.  Since displaying the advertisement only when there being incoming call or coming new short message, user's normal working or living not being effected at all.  Since only storing the newest advertisement data or auto-updating advertisement data in the mobile phone, the least storage resource of the mobile phone being occupied and not needing the mobile phone user deleting every piece of advertisement by hand.”





Applicant’s amendment filed on 10/14/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)